DETAILED ACTION
This Office Action is in response for Application # 17/155,365 filed on January 22, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged of Provisional Application filed on January 22, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. US 2019/0080416 A1 (hereinafter ‘Smith’) in view of Kanigsberg et al. US 2008/0294624 A1 (hereinafter ‘Kanigsberg’).

As per claim 1. Smith disclose, A computer-implemented method for information discovery recommendation (Smith: paragraph 0016: disclose a system to recommend one or more plans that are more suitable for the user), the method comprising: 
receiving (Smith: paragraph 0036 and Fig. 3 Element 305: disclose receives an image of an insurance card), by one or more processors (Smith: paragraph 0071: disclose a computer processor), a user query for a requested data card from a user (Smith: paragraph 0016: disclose insurance card as being associated with an insurance plan and paragraph 0020: disclose insurance card of the user that is imported into the application on the client device, examiner equates this import as user query); 
determining (Smith: paragraph 0016: determine if the insurance plan identified from the insurance), by the one or more processors (Smith: paragraph 0071: disclose a computer processor), information contained on a set of data cards (Smith: paragraph 0021: disclose classifications of insurance cards ‘plurality’ from several users to build a database of existing insurance plans), wherein the set of data cards include a plurality of data cards other than the requested data card from the user (Smith: paragraph 0021: disclose classifications of insurance cards ‘plurality’ from several users to build a database of existing insurance plans. The image insurance card submitted is not included in the plurality of cards); 
categorizing (Smith: paragraph 0021: disclose classifications ‘categorizing’ of insurance cards ‘plurality’), by the one or more processors, the information into a plurality of dimensions of data (Smith: paragraph 0028: disclose extracts feature ‘dimensions’ values ‘data’ from the images of insurance cards); 
matching (Smith: paragraph 0025: disclose data extraction module determines these associations based on a determination of a template that matches), by the one or more processors, the plurality of dimensions of data with information contained on the requested data card (Smith: paragraph 0025: disclose data extraction module determines these associations based on a determination of a template that matches the insurance card ‘requested data card’); 
Smith: paragraph 0025: disclose matches with a threshold level of confidence ‘weighting value’); 
determining, by the one or more processors, at least one recommended data card from the set of data cards with highest combined weight total (Smith: paragraph 0059: disclose recommend one or more alternative insurance plans to the user that are more suitable for the user based on the user’s medical needs); 
displaying, by the one or more processors, a user interface indicating at least one recommended data card is available (Smith: paragraph 0064: disclose of displaying plan name A and plan name B); and 
presenting, by the one or more processors, the at least one recommended data card based on a user interaction with the user interface (Smith: paragraph 0065 and Fig. 9: disclose the presenting the recommended data card based on user interaction with Fig. 8).
It is noted, however, Smith did not specifically detail the aspects of
determining, by the one or more processors, a combined weight total for each of the data cards from the set of data cards using the weighting value for each of the matched plurality of dimensions of data as recited in claim 1.
On the other hand, Kanigsberg achieved the aforementioned limitations by providing mechanisms of
determining, by the one or more processors, a combined weight total for each of the data cards from the set of data cards using the weighting value for each of the matched plurality of dimensions of data (Kanigsberg: paragraph 0133: disclose weighted total set is the summation of weights of all property values for each PV set and Similarity score is equal to WM/WTS. Examiner argues that this prior art teaches of combining the weights).
Smith and Kanigsberg are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Searching Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the systems of Smith and Kanigsberg because they are both directed to searching system and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Kanigsberg with the method described by Smith in order to solve the problem posed.
The motivation for doing so would have been for rule-based recommendation systems that rely on user input and a set of pre-determined rules which are processed to generate output recommendations to users (Kanigsberg: paragraph 0007).
Therefore, it would have been obvious to combine Kanigsberg with Smith to obtain the invention as specified in instant claim 1.

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, wherein the plurality of dimensions of data includes at least one of title, subtitle, attributes, metrics, and/or footer (Smith: Fig. 7: disclose various dimensions of data and paragraph 0060: disclose extracted information includes text, objects and logos ‘title’).

As per claim 3, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, determining, by the one or more processors, a preference of the user (Smith: paragraph 0060: paragraph 0068: disclose user provides preferences).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. In addition, Smith disclose, adjusting, by the one or more processors, the weighting value based on the preference of the user (Smith: paragraph 0051: disclose adjust the coefficients and paragraph 0062: disclose recommend that result in cost-savings for the user, which is user provided preferences).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 3 above. 
It is noted, however, Smith did not specifically detail the aspects of
wherein determining at least one recommended data card further includes combining the combined weight total with the preference of the user to determine a combined recommendation score as recited in claim 5.
On the other hand, Kanigsberg achieved the aforementioned limitations by providing mechanisms of
wherein determining at least one recommended data card further includes combining the combined weight total with the preference of the user to determine a Kanigsberg: paragraph 0133: disclose weighted total set is the summation of weights of all property values for each PV set and Similarity score is equal to WM/WTS. Examiner argues that this prior art teaches of combining the weights. Examiner argues that the primary reference teaches about confidence, which can be interpreted as combined weight).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 3 and 5 above. 
It is noted, however, Smith did not specifically detail the aspects of
ranking the at least one recommended data card based on the combined recommendation score as recited in claim 6.
On the other hand, Kanigsberg achieved the aforementioned limitations by providing mechanisms of
ranking the at least one recommended data card based on the combined recommendation score (Kanigsberg: paragraph 0133: disclose weighted total set is the summation of weights of all property values for each PV set and Similarity score is equal to WM/WTS. Examiner argues that this prior art teaches of combining the weights and paragraph 0027: disclose recommending products and services can be provided and paragraph 0179: disclose recommendation system rank them for similarity).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Smith disclose, wherein determining at least one Smith: paragraph 0004: disclose machine-learning algorithms).

As per claim 8, Smith disclose, A computer system (Smith: paragraph 0018: disclose computer system) for information discovery recommendation, the computer system comprising: at least one memory having processor-readable instructions stored therein; and at least one processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configured the processor to perform a plurality of functions, the plurality of functions comprising: remaining limitations in this claim 8 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 9, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 9 limitations under the same rationale as claim 2.

As per claim 10, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 10 limitations under the same rationale as claim 3.

As per claim 11, limitations of this claim are similar to claim 4. Therefore, examiner rejects claim 11 limitations under the same rationale as claim 4.



As per claim 13, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 13 limitations under the same rationale as claim 6.

As per claim 14, limitations of this claim are similar to claim 7. Therefore, examiner rejects claim 14 limitations under the same rationale as claim 7.

As per claim 15, Smith disclose, A non-transitory computer-readable medium (Smith: paragraph 0071: disclose computer-readable medium) comprising instructions for information discovery recommendation, the non-transitory computer-readable medium storing instructions that, when executed by at least one processor, configure the at least one processor to perform: remaining limitations in this claim 15 are similar to the limitations in claim 1. Therefore, examiner rejects these remaining limitations under the same rationale as limitations rejected under claim 1.

As per claim 16, limitations of this claim are similar to claim 2. Therefore, examiner rejects claim 16 limitations under the same rationale as claim 2.

As per claim 17, limitations of this claim are similar to claim 3. Therefore, examiner rejects claim 17 limitations under the same rationale as claim 3.



As per claim 19, limitations of this claim are similar to claim 5. Therefore, examiner rejects claim 19 limitations under the same rationale as claim 5.

As per claim 20, limitations of this claim are similar to claim 6. Therefore, examiner rejects claim 20 limitations under the same rationale as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 20140334721 A1 disclose “METHODS AND APPARATUS FOR CAPTURING, PROCESSING, TRAINING, AND DETECTING PATTERNS USING PATTERN RECOGNITION CLASSIFIERS”
US Pub. US 20150160806 A1 disclose “INTERACTIVE ANSWER BOXES FOR USER SEARCH QUERIES”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159